that it constituted a breach of the plea agreement, and we conclude that
                he fails to demonstrate plain error. See Puckett v. United States, 556 U.S.
129, 134-35 (2009); Mendoza-Lobos v. State, 125 Nev. 634, 644, 218 P.3d
501, 507 (2009); Sullivan v. State, 115 Nev. 383, 388 n.4, 390 n.7, 990 P.2d
1258, 1261 n.4, 1262 n.7 (1999). Accordingly, we
                            ORDER the judgment of conviction AFFIRMED. 2



                                                                    J.




                Parraguirre ‘41                            Cherry


                cc: Hon. Valorie J. Vega, District Judge
                     Jonathan L. Powell
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 Although   we filed the submitted fast track statement, fast track
                appendix, and fast track response, they do not comply with the Nevada
                Rules of Appellate Procedure. The fast track statement does not contain
                margins of at least 1 inch on all four sides, see NRAP 3C(h)(1); NRAP
                32(a)(4), the fast track appendix does not contain all required documents,
                see NRAP 3C(e)(2)(C); NRAP 30(b)(2)-(3), and the fast track response is
                not double-spaced, see NRAP 3C(h)(1); NRAP 32(a)(4). We caution the
                parties that future failure to comply with all applicable rules may result in
                the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A